.   .   5   _




                               The Attorney          General of Texas
                                                 Wbruary   21. 1986
JIM MAlTOX
Attorney General


Suprema Court Building         EonorablcJames W. Smith, Jr.          oplnlonNo. JM-430
P. 0. Box 92548                Prio countyAttorney
*ustIn. TX. 7B7tl-2s48         P. 0. Box V                           Re: Whether a county departmental
512l4752501                    Pearsall,Texas 78061                  head may authorizea salary increase
TOISX 91048741387
l&icopfer   51211750286
                                                                     not approved by the commissioners
                                                                     court
714 Jackson. Suit4 7M)         Dear Mr. Smith:
tlaw& TX. 752v24sm
214l742-8044
                                   You ask the followingthree questlonsabout salary increasesfor
                               county employees:
4S24 Alberta Ave., Sulte ISO
El Paso. TX. 799052793                     1. (Iana departmentalhead in a county govern-
OlYS33.3464                             ment vhich has no civil service  system authorize a
                                        salary increase for an employee once the salary
1001 Texas. Sult0 700                   has beun set by the adoption of the county’s
Hou4ton. TX. 7700%3111                  budget ‘,:I
                                                  the Commissioner’s  Court?
71312255888
                                            2. t:Ethe answer to the first auestion is in
                                         the negative then would It make any-differenceif
 808 Broadway. Suite 312
 Lubbock. TX. 7WOl-3479
                                         the 9Qoyee     Policy Book (adopted by the Frio
 8061747-5238                            County Cmissionera Court) gives the authorityto
                                         a de&meat      head to p&&e     employees in-his
                                         departmentas long as the promotion is within the
 4302 N. Tenth, Suite B
 McAllen. TX. 7s%ll-1885
                                         staffingpattern and budget limits approvedby the
 5126B2.4547                             Coamtiaaioners Court and in conjunctionwith this
                                         promotionthere is an automaticsalary increase?
 200 Main Plaza. Suite 400                  3. Finally* neither the statutes nor any of
 San Antonio, TX. 782Q52797
                                         the caws that I could find squarely addresses
 512n254191
                                         when tlatcotmissioners court is to set and fix
                                         compen~a~tloufor the amployeesof county govern-
 An Equal OppWtunityl                    ment. 1:sthis done during the budgetary hearing
 Affirmative Action Employer             procew or at any time of the year?

                               BecausePrio Count:yIs not under a civil servfce system, sac generally
                               V.T.C.S.art. 23;‘2h-6;AttorneyGeneralOpinionE-1113 (1978).article
                               3912k. V.T.C.S..controlsthe settingof salariesfor county employees
                               paid from county funds.

                                    Article 391:!1:
                                                 provides,in section1, as follows:




                                                           p. 1971
                                                                    d- .
gonorablaJames g. Slftb,Jr. - Pago 2   (m-430)




            Except as otherwise provided by this Act and
         subject to the limitations     of this Act, the
         comsieeionerscourt of each county shall fix G
         amount of cua+stioo,     office   expense, travel



         such salaries 1::set love: than they exist at the
         effectivedate of this Act.  (Emphasisadded).

      You ask about regulw:employeesof the county rather than about
elected county and preciwt officials. Elected county officialsare
subject to certain provil;llons
                              of article 3912k which do not apply to
county employees.             V.T.C.S. art. 3912k, §§2, 6; Attorney
General OpinionsMU-%%&;               (1981);S-314 (1974). Further,
                               M!J~-366
ve note that article3912k exceptsentirelycertainpositionsfrom its
operation, See V.T.C.S. art. 3912k, $7; Attorney General Opinion
m-49 (1983)Tuthority of district judge to increase salaries of
assistantsto the county auditor'soffice); see also Tex. Govt. Code
141.101,et. seq.; Attorney GeneralOpinion JM-313 (1985). Subject to
these qualifications,article 3912k directs that the amount of com-
nensation naid to eountv amnlovces shall be annrovedbv the commls-
sioner'r court. V.T.C.S. art.-3912k, $1; see-kenfro;. Shropshire,
566 S.W.2d 688 (Tu. Civ. App. - Sastland x8,     vrit ref'd n.r.e.);
Attorney  General OpinlonsJM-192 (1984);B-11 (1973).

      The court in Renfro v. Shropshire,however, stated that article
3912k must be considered%ogetber with article 3902. Article 3902,
V.T.C.S., authorizesdistrf.ct, county , and precinct officersto apply
co the cummisrloncrs court for authority to appoint necessary
deputies, assistants,or clerks. Although 8rticle 3902 statas that
the commissionerscourt shall determine the number of nev employees
and the amount of their compensation,it prohibits the commissioners
court from influencingthe appointmentof particularpersons. Renfro
v. Shropshire.566 S.W.2d wt 691-92; see also TarrantCountyv. Smith,
ill S.W.2d 537 (Tex. Civ. Lpp. - Fort Worth 1935, writ ref'd). Thus,
with regard to countyampl>:yees coveredby article 3902, a dfstinction
must be dravn betveen .authorizinggeneral salary increases and
determining which individualsshall receive those increases. -     See
Attorney  GeneralOpinionIl.-!:113
                                (1978).

     Your second question is whether a salary increase  for a county
employee is valid vhen it :isan automaticpart of a promotionvhich is
within staffing and budget limits already approved by the commis-
sioners court. If the staffingand budget limits which are approved
by the commissioners court envisiona promotionwith a salary increase
for county employeesand wthorlze the particulardepartmenthead to
award that promotion,ve believe that the salary fncrease may be




                                p. 1972
‘,



     Eonorablc Jaacr E.   Smith,      - Page 3 (JM-430)
                                   J:r,,




     dccmcd approvedby the commlsalonar~court. No ldditioualapproval la
     required.

          Tour final qucatiou iavolvca the procedure ucccrsary t!o fix
     compensation for county cmploycea. Attorney Gcncral Oplalou H-11
     (1973) addressedvhcthcr salariesmust be fixed at the regular budget
     hearing of the commiasioncrscourt. The opinion noted that article
     3912k. section 2. which applies only to elected county and precinct
     officers, requires that their salarlca be act during the regular
     budget hearing. The absence of a similar restrictionregarding the
     fixing of compensationfor non-electedcounty employeeswas deemed to
     Indicate that such compensationcould be set at times other than
     during the regular budget ‘hearing. Although the opinion concluded
     that a commissloncrecourt say amcnd its budget to authorfzca salary
     Increase for non-electedcounty employees,It emphasizedthat such an
     increase may not operate retroactively. See Tu. Coast. art. III,
     153; Pausett v. King, 470 S.W.2d770 (Tex.?&. App. - El Paso 1971,
     no writ); PiersonV. GalvcaronCounty, 131 S.U.2d27 (Tcx. Clv. App. -
     Austin 1939, no writ).

                                      SUHl4AF.Y

                  Subject to cxceptlous for certain positions,
               article3912k, V.T.C.S..indicatesthat tbc amount
               of compensationpaid to county employeesmust be
               approvedby the ,:ounty counalesionerscourt. With
               regard to non-tclectedcounty employees, this
               requircmcnt Includes salary increases. If the
               staffing and bt:d.gct  limits which are already
               approved by the coxm&salonarscourt envision a
               promotion vith a salary Increase for certain
               county positlonsand authorizethe departmenthead
               to award the prowtion. the salaryincrease may be
               dccued approved by the commissioners court.
               Although the comnlssionerscourt may amend its
               budget at a time other than its regular budget
               hcarlng in order to authorizesalaryincreasesfor
               non-electedcounty employees.such increasesmay
               not operateretroactively.




                                                  JIM    MATTOX
                                                  AttorneyGeneralof Texas

      JACK EIGRTOWER
      First AssistantAttorneyG?ueral




                                           p. 1973
EonorableJemce R. Smith. Jx. -    Page   4   (JK-430)




MARY KELLER
ExecutiveAssistant   Attorrwy   General

ROBERT GRAY
SpecialAaelatantAttorneyGeneral

RICK GILPIN
chairman,opluion Committal?

Preparedby JenniferRlgga
AssistantAttorneyGeneral




                                   p. 1974